IN THE COURT OF APPEALS OF IOWA

                                No. 14-1152
                             Filed May 6, 2015

WILLIAM B. ELSON,
     Plaintiff-Appellee,

vs.

ORRIE J. KOEHLMOOS,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Robert J. Blink,

Judge.



      Appeal from order granting specific performance in action for breach of

contract. AFFIRMED.




      David H. Luginbill and Michael J. Streit of Ahlers & Cooney, P.C., Des

Moines, for appellant.

      David W. Nelmark and Stephen H. Locher of Belin McCormick, P.C., Des

Moines, for appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                          2



MCDONALD, J.

       Orrie Koehlmoos appeals from an order granting specific performance that

was entered following a grant of partial summary judgment in favor of William

Elson on Elson’s claim for breach of contract. Although the ruling granting partial

summary judgment and the order for specific performance did not dispose of all

claims in the case, we have satisfied ourselves that we have jurisdiction over this

appeal. See Lyon v. Willie, 288 N.W.2d 884, 887 (Iowa 1980) (“Two final orders

are possible in a single case, one putting it beyond the power of the court to put

the parties in their original positions in relation to a specific issue, and the other

adjudicating remaining issues in the case.”); see also Johnson v. Johnson, 188

N.W.2d 288, 293 (Iowa 1971) (noting order to pay money from partition action to

bank would put payment beyond the power of the court to restore the parties to

their original positions).

       We review the district court’s order on summary judgment for correction of

errors at law. See Howard v. Schildberg Constr. Co., Inc., 528 N.W.2d 550, 552

(Iowa 1995); Farm & City Ins. Co. v. Anderson, 509 N.W.2d 487, 489 (Iowa

1993). We view the facts in a light most favorable to the party opposing the

summary judgment motion. See Gerst v. Marshall, 549 N.W.2d 810, 812 (Iowa

1996). We must decide whether a genuine issue of material fact exists and

whether the law was correctly applied. See Farm & City Ins. Co., 509 N.W.2d at

489.

       Koehlmoos argues there are several disputed issues of material fact

precluding the entry of summary judgment and the subsequent order for specific
                                         3



performance. Koehlmoos also argues the district court erred in applying the law

regarding the interpretation of contracts. Finally, Koehmoos argues there were

disputed issues of fact precluding summary judgment on the claim for breach of

the implied duty of good faith and fair dealing. We conclude the district court

correctly stated and applied the controlling law and correctly determined there

was no genuine issue of material fact. As set forth in the district court’s thorough

and well-reasoned rulings on the motions for summary judgment and order

granting specific performance, the language of the contract to be enforced was

plain and unambiguous, Koehlmoos breached the contract, and Elson was

entitled to specific performance of the same. The judgment of the district court is

affirmed without further opinion. See Iowa Ct. R. 21.26(1)(a), (d), (e); see also

O’Haver v. Moore, No. 06-0619, 2007 WL 911887, at *2 (Iowa Ct. App. Mar. 28,

2007) (affirming grant of partial summary judgment on a claim for specific

performance in real estate dispute).

       AFFIRMED.